LIGON, J.
The only question necessary to be considered in this case is, what estate was secured to Mrs. Shrader by the ante-nuptial agreement between her husband and herself?
In express terms, it gives her a separate estate in the slaves and other property for life, with a general power to dispose of them at her death. In our view, the whole and entire estate passed to her by this agreement, and she was left to enjoy, use, and dispose of the property as though no marriage had ever been consummated, and that, dying without having made any disposition of the slaves, our statute of distributions, as the law stood at the time of her death, gives them to the next of kin of the wife, and not the husband. For this interpretation of the contract see Bareford v. Street, 16 Vesey, 139; Imlay v. Huntington, 20 Conn. 169; Ewing v. Smith, 3 Eq. Rep. (S. C.) 417; Jacques v. Methodist Epis. Church, 17 John. 548.
The whole estate was in Mrs. Shrader before the ante-nuptial agreement was made, and, indeed, up to the time of her marriage with the defendant. He had no right or claim whatever to any portion of the property, and expected none, except such as the law would cast on him by virtue of his marriage. To hinder his marital rights from attaching, he solemnly enters into a deed, by which he covenants that he will not claim or assert them during the life of his wife, and that at her death she shall have the general power to dispose of the slaves. He thus gives the entire estate into her hands, and throws himself on her bounty. She has not thought proper to bestow anything on him, and, under the law, he can take nothing; nor will he be allowed to set up a claim in opposition to his covenant.
*345It is proper to remark, tbat since tbe cause of action arose in this case, our statute of distribution, in certain cases, has been made much more favorable to the husband, by the acts of 1848 and 1850 ; but these acts can have no influence on this case.
Let the judgment be reversed and the cause remanded.